COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of J.J.G., L.K.G., H.A.G., and A.G.G., Children

Appellate case number:    01-16-00104-CV

Trial court case number: 2014-00610J

Trial court:              313th District Court of Harris County

        Appellee, the Department of Family and Protective Services, has filed a motion for
rehearing and a motion for en banc reconsideration. The Court requests a response to the motion
for rehearing and the motion for en banc reconsideration from appellants, M.G. and J.R.G. The
response must be filed no later than 5:00 p.m., 20 days from the date of this order. See TEX. R.
APP. P. 49.2.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court


Date: September 8, 2016